DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	Applicant’s amendment filed September 8th 2022 has been entered and made of record.  Claims 1, 4, 12, 19 and 37 are amended.  Claims 12-19 are withdrawn.  Claims 1-11 and 37 are considered in this office action.
	Applicant’s remarks with regard to amended claims 1 and 37 have been considered and found to be persuasive.  A new rejection is presented below in view of the reference USPN 2006/0177110 to Imagawa et al.  The new rejection necessitated by amendment is accordingly made FINAL. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 37 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2006/0177110 to Imagawa et al.

With regard to claim 1, Imagawa discloses a method implemented on a computing device having at least one processor, at least one computer-readable storage medium, and a communication port, for face detection, the method comprising: 
obtaining an image (Fig. 1, input image 101); 
obtaining a plurality of detection scales, wherein different detection scales are used to detect faces of different sizes (Fig. 2a, judgment areas 102 are shown at three different scales.  See paragraphs [0098]-[0102], The size of the judgment areas is changed in order to detect faces of different size ranges); 
determining, for each of the plurality of detection scales, a detection region in the image (Fig. 2a, judgment areas 102 are shown at three different scales.  See paragraphs [0098]-[0102], The size of the judgment areas is changed in order to detect faces of different size ranges); and
identifying one or more faces in each detection region by its corresponding detection scale (paragraphs [0097], [0099], [0109]-[0110], the judgment unit 104 determines if a face is identified in each judgment region at each corresponding scale).

With regard to claim 2, Imagawa discloses the method of claim 1, further comprising calibrating the detection region based on the one or more identified faces (paragraphs [0107]-[0111], The identified faces are used to train a learning database for face recognition).  

With regard to claim 3, Imagawa discloses the method of claim 2, wherein calibrating the detection region comprises: determining one or more parameters relating to the one or more identified faces; and calibrating the detection region based on the one or more parameters (paragraphs [0107]-[0111], The identified faces are used to train a learning database for face recognition.  Parameters include learning parameters for faces at various angles of tilt for identification). 

With regard to claim 4, Imagawa discloses the method of claim 1, wherein identifying one or more faces in each detection region comprises: determining the one or more faces in the each detection region by a first plurality of classifiers at a first stage (paragraphs [0092] and [0120]-[0121], The face images are recognized and classified).

With regard to claim 37, the discussion of claim 1 applies.


  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2006/0177110 to Imagawa and 2010/014787 to Bigioi et al.

With regard to claim 5, Imagawa discloses the method of claim 4, but does not explicitly disclose wherein the first stage includes a soft-cascade structure.  Bigioi discloses a similar face recognition system and teaches the use of a soft-cascade structure for the classifier (paragraphs [0027] and [0059]).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the soft-cascade disclosed by Bigioi in combination with the face recognition and classification of Imagawa in order to benefit from the soft-cascade advantages such as determining the probability of correctly recognizing of the face image.  

	With regard to claim 8, Imagawa discloses the method of claim 4, but does not explicitly discloses determining a negative image in which no face is identified; and modifying at least one of the first plurality of classifiers based on the negative image.  
	Bigioi discloses determining a negative image in which no face is identified (paragraph [0061], images wherein non-face candidates are determined and eliminate which is interpreted as the image being negative image with no face identified); and
	modifying at least one of the first plurality of classifiers based on the negative
image (paragraphs [0061]-[0064], the system is trained, and thus modified and updated, with
each facial candidate image identified or not identified).
	Therefore it would have been obvious to one of ordinary skill in the art before time of filing to determine a negative face and modify the classifiers based on the negative image as taught by Bigioi in combination with the face detection of Imagawa in order to improve the classification process 


	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the
combination of USPNs 2006/0177110 to Imagawa et al. and 2016/0078323 to Mikiyas et al.

	With regard to claims 6 and 7, Imagawa discloses the method of claim 4, but does not
explicitly disclose (6) wherein at least one of the first plurality of classifiers is configured to
use a modified classification and regression tree method, and (7) wherein the modified
classification and regression tree method is based on a normalized pixel difference
Mikiyas teaches a system for identifying objects, specifically people, in an image and discloses
that a regression tree is used in classifying the image and that the pixel difference is used in
doing so (paragraphs [0012]-[0014], [0022]-[0027] and [0071)).
	Mikiyas is directed to a similar classification of recognized people. Therefore it would
have been obvious to one of ordinary skill in the art before time of filing to use the regression
tree method based on normalized pixel differences taught by Mikiyas in combination with the
classification of Imagawa in order to better determine the classification of the recognized objects.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



FINAL REJECTION
	Applicant’s amendment necessitated the new grounds of rejection presented in the Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669